Citation Nr: 0609618	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  96-51 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

2.  Entitlement to higher initial evaluations for vertigo, 
evaluated as noncompensably disabling from March 1, 1994, to 
June 9, 1999, and 10 percent disabling from June 10, 1999.  

3.  Entitlement to higher initial evaluations for asthma, 
evaluated as noncompensably disabling from March 1, 1994, to 
October 6, 1996, 10 percent disabling from October 7, 1996, 
and 30 percent disabling from March 11, 2005.  

4.  Entitlement to higher initial evaluations for 
spondylolisthesis, evaluated as 10 percent disabling from 
March 1, 1994, to January 20, 1997, and 20 percent disabling 
from January 21, 1997.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran had active service from February 1972 to February 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Des 
Moines, Iowa.  

The Board remanded the case in October 2003 for further 
development, and the case was returned to the Board in 
November 2005.  

With respect to the claim for a higher disability evaluation 
for tinnitus, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on precedent 
that may ultimately be overturned on appeal, the Secretary of 
Veterans Affairs has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6260.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases, such as the veteran's claim for a higher 
disability evaluation, that have been stayed will be resumed.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's service-
connected vertigo has been largely asymptomatic; it has been 
manifested by no more than occasional dizziness. 

2.  For the period from March 1, 1994, to October 6, 1996, 
the veteran's asthma was generally stable with minimal 
symptoms.  

3.  For the period from October 6, 1996 to March 10, 2005, 
the veteran's asthma required no more than intermittent use 
of inhalation therapy.  

4.  For the period since March 10, 2005, the veteran's asthma 
has required no more than daily use of inhalation therapy and 
treatment of an acute episode using steroid medication.  

5.  The veteran's service-connected spondylolisthesis was 
manifested by no more than slight limitation of motion and 
mild lumbosacral strain from March 1, 1994, to January 20, 
1997.

6.  For the period from January 21, 1997 to September 24, 
2000, the service-connected spondylolisthesis was manifested 
by no more than moderate limitation of motion and muscle 
spasms.  

7.  Effective September 25, 2000, the veteran's low back 
disorder has been manifested by complaints of radiating pain, 
moderate limitation of motion and X-ray evidence of 
spondylosis and facet arthropathy.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluations for 
vertigo, evaluated as noncompensably disabling from March 1, 
1994, to June 9, 1999, and 10 percent disabling from June 10, 
1999, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.86, Diagnostic Code 6204 (1998); 38 C.F.R. 
§§ 4.7, 4.86, Diagnostic Code 6204 (2005).  

2.  The criteria for higher initial evaluations for bronchial 
asthma, evaluated as noncompensable from March 1, 1994, to 
October 6, 1996, 10 percent disabling October 7, 1996, to 
March 10, 2005, and 30 percent disabling from March 11, 2005 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6602 (2005).  

3.  The criteria for a rating in excess of 10 percent for the 
veteran's low back disability for the period from March 1, 
1994 to January 20, 1997 and a rating in excess of 20 
percent, from January 21, 1997 to September 24, 2000 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2003).  

4.  The criteria for a 40 percent rating for the veteran's 
low back disability for the period beginning September 25, 
2000 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295, 
effective prior to September 26, 2003; 38 C.F.R. §  4.71a, 
Diagnostic Codes 5235-5243 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA 
will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  They also require VA to 
notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must 
also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The record reflects that the veteran's claims were initially 
adjudicated before the enactment of the VCAA.  In 
correspondence dated in March 2004, the RO provided the 
required notice.  Although he was not specifically informed 
that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  

The record also reflects that the veteran's service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded several VA examinations in 
connection with his claims.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time. 

VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Pelegrini, 18 Vet. App. at 121.  As 
discussed above, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for higher evaluations, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Accordingly, the Board will address the merits of the claim.



II.  Factual Background

On VA examination in April 1994, the veteran reported 
constant pain in the back, occasionally numbness and 
radiating pain to the left leg.  There was no indication of 
nerve or disc injury and walking was not impaired.  He 
reported dizziness and vertigo spells brought on by rapid 
movements of the head and body and sometimes spontaneously.  
These episodes were accompanied by occasional nausea and a 
whirling sensation.  Also complained of were symptoms of 
asthma, including shortness of breath and wheezing, 
especially of physical exercise and being around dust.  Use 
of a Cortisone nasal spray and bronchodilators was noted.  
The lungs were clear on examination, there was slightly 
reduced range of motion of the lumbar spine with decreased 
flexion, minimal tenderness, and no spasm.  

The diagnostic assessment included a history of a back injury 
with probable congenital spondylolisthesis at L5 with mild to 
moderate symptoms and no radiculopathy; history of dizziness 
and/or vertigo, suspected benign positional vertigo of an 
episodic nature; asthma by history, with pulmonary function 
tests showing no obstructive disease and decreased hearing.  

In a June 1994 rating decision, service connection was 
granted for spondylolisthesis with a 10 percent evaluation; 
for tinnitus with a 10 percent evaluation; and for both 
asthma and vertigo each with 0 percent (noncompensable) 
ratings; all effective from March 1, 1994.  

Correspondence dated in May 1995 shows that the veteran was 
treated on ten occasions by a chiropractor between July 1994 
and April 1995 for chronic back and spinal problems.  It was 
noted that his condition improved over a period of time but 
he did experience exacerbations due to increased activity 
level or work requirements.  

Shelton Family Practice Records show in May 1995 that while 
there was a mild increase in lumbosacral curvature, there was 
no evidence of deformity.  The veteran was able to walk down 
the hall and get off and on the examining table without 
apparent difficulty.  There was no weakness or atrophy or 
significant evidence of disability.  

Private records dated in October 1995 reflect complaints of 
dizziness and being off balance.  Vertigo was diagnosed.  

On VA examination in March 1997, the veteran related that he 
noticed sinus trouble and ear or nasal congestion problems 
with weather and seasonal changes.  The examiner indicated 
that the veteran did not have specific nausea, vomiting or 
what would seem to be true objective, vertiginous 
difficulties.  The veteran reported chiropractic treatment 
off and on since 1981 for his back problems.  The examiner 
stated that there was no infectious disease of the middle or 
inner ear, or any ear disease affecting any specific function 
other than that of his hearing.  No specific evidence of 
disequilibrium, balance problems, or associated upper 
respiratory disease problems and or specific vestibular 
peripheral difficulties was shown in either ear.  

On VA examination in March 1997, the veteran complained of 
exertional dyspnea which was not noted to be limiting to his 
daily life or duties.  On objective examination, there was no 
evidence of dyspnea or cough.  His lungs were clear to 
percussion and auscultation.  It was noted that the veteran's 
asthma was mostly per history and appeared to be currently in 
remission and stable.  Pulmonary function screening was 
within normal limits.  The diagnoses included childhood onset 
asthma, with history of exacerbation during service but 
apparently in remission with minimal functional limitations.  

On VA spine examination in March 1997, it was noted that the 
veteran was service-connected for the congenital anomaly of 
spondylolisthesis but it was considered to have been 
aggravated as a result of an injury incurred during active 
duty.  The veteran related that since that time he had 
chronic low back pain and used muscle relaxant medication on 
a regular basis.  He also reported that he received "spinal 
adjustments" from chiropractors on a regular basis.  He did 
not have radiculitis or radiculopathy in association with his 
low back pain.  On objective examination, it was noted that 
there was mild tenderness in the lumbar spine over the 
vertebral processes but there was no paravertebral muscle 
spasms, atrophy or wasting.  Anterior flexion of the lumbar 
spine was at 45-50 degrees and posterior extension was at 25-
30 degrees.  Right and left flexion was at 30-35 degrees.  
Right and left rotation was at 45 degrees with mild 
discomfort in all maneuvers.  Straight leg raising was 
negative for sciatic irritation.  There was no evidence of 
motor or sensory abnormality.  X-ray study of the lumbosacral 
spine showed degenerative disc L5-S1, 
spondylolysis/spondylolisthesis L5.  The diagnoses include 
spondylolisthesis, spondylolysis and degenerative disc L5-S1 
with chronic low back pain, mild to moderate.  It was noted 
that his functional limitation was mild.  

Correspondence dated in April 1997 from the veteran's 
chiropractor notes that the veteran was progressing with 
regard to his low back symptoms.  It was reported that his 
low back range of motion was unencumbered, not fixed and 
tender, with full range of motion.  The doctor indicated that 
the veteran had less of a symptomatic picture than he had in 
the past.  

At the time of a "Functional Capacity Evaluation Summary 
Report," compiled by Heartland Health Center it was noted 
that while the veteran verbalized back pain and numbness in 
left lower extremity while performing maneuvers, he did not 
exhibit protective pain behaviors.  Decreased lumbar mobility 
and strength were noted.  

Pulmonary function testing conducted in April 1997 shows the 
veteran's forced expiratory volume in one second (FEV-1) to 
forced vital capacity (FVC) (FEV-1/FVC) ratio was 94 percent 
predicted.  The FEV-1 was 4.77.  The FVC was 118 percent 
predicted.  Diffusion capacity of the lung for carbon 
monoxide (DLCO) was 104 percent predicted.  

A May 1997 VA sinus examination noted that the veteran 
indicated a history of asthma which began in childhood with 
mild problems of tightness in his chest and cough with 
wheezing while in service.  He said that he continued to have 
similar symptoms.  The examiner noted that he has not 
required ongoing medical care and never any hospitalizations 
for his asthma.  The veteran was not restricted from moderate 
physical activity.  He denied chest pains, recurring fevers, 
night sweats, weight loss or general systemic complaints.  
The veteran was not dyspneic on examination.  Simple exertion 
did not result in increased respiratory rate.  The diagnoses 
included childhood allergic asthma, minimal.  The degree of 
functional limitation was noted to be minimal.  

In a July 1998 RO decision, the evaluation for 
spondylolisthesis was increased to 20 percent disabling, 
effective January 21, 1997.  The evaluation for service-
connected asthma was increased to 10 percent disabling, 
effective October 7, 1996.  

On VA examination in April 1999, it was noted that the 
veteran had a history of some lightheadedness with quick 
changes of motion and direction which was somewhat suggestive 
of benign paroxmyal positional vertigo, the etiology of which 
was unclear.  

On VA respiratory examination in April 1999, the veteran 
reported that the degree of respiratory distress that he 
experienced was unchanged since the 1997 examination and was 
quite minimal.  It was noted that he had an allergic basis 
for sinus and asthma problems since childhood.  According to 
the examiner, the veteran denied actual attacks of asthma, 
but noticed a tendency towards wheezing.  He was currently 
prescribed Albuterol inhalers on an as-needed basis, along 
with sinus medication, and a nasal inhaler.  He stated that 
his problems with wheezing occurred seasonally during the 
spring and fall primarily.  The veteran had no significant 
cough, sputum, chest pain, fevers, night sweats, clubbing, 
cyanosis or hemoptysis.  Exertion did not precipitate his 
symptoms.  He had not required additional oxygen, or had any 
intervals of hospitalization or incapacity from his asthma 
since last examined.  Pulmonary function testings were within 
normal limits.  His total lung capacity was increased by 
121%, and diffusion capacity was within normal limits.  Chest 
X-ray studies were negative.  The diagnoses included 
childhood asthma, allergic and seasonal, minimal with minimal 
functional limitation.  Chronic allergic sinusitis, ethmoid 
and maxillary, without complication was noted.  

On VA spine examination in April 1999, the veteran denied any 
worsening of his lumbosacral spine symptoms since the 
previous year.  It was noted that he had mild chronic low 
back pain for which he wore a lumbosacral Velcro-type 
support.  The examiner commented that the veteran did not 
have radiculopathy as far as he could see.  He had not lost 
any time from work due to his low back symptoms.  On physical 
examination, the veteran, who was described as well-
developed,  had no tenderness over the lumbar spine or the 
paravertebral muscles.  Anterior flexion of the lumbar spine 
was at 50 to 60 degrees and posterior extension was at 30 
degrees.  Right and left lateral flexion was at 35 degrees.  
Right and left rotation was approximately 50 degrees without 
significant discomfort.  Deep tendon reflexes were 
symmetrical.  Straight leg raising was negative for sciatic 
irritation.  No muscle atrophy, spasms or weakness, fatigue 
or fatigability of the muscles was noted.  There was no 
disturbance of his gait or posture and the veteran was 
described as agile and able to get up from recumbency without 
assistance.  He could bend forward to within 10 inches from 
the floor.  The diagnosis was spondylolisthesis, spondylosis 
with degenerative disc at L5-S1 associated with chronic low 
back pain, mild.  Functional impairment was unchanged from 
the previous examination.  

On VA audiological examination in April 1999, it was noted 
that the veteran complained of constant binaural tinnitus and 
dysequilibrium.  The diagnoses included constant binaural 
tinnitus and positional unsteadiness.  

In a December 1999 RO decision, the evaluation for vertigo 
was increased to 10 percent disabling, effective June 10, 
1999.  

Private correspondence from the veteran's chiropractor dated 
in September 2000 reflects that the veteran had been treated 
since 1998 with complaints of lower back pain.  Range of 
motion was to 50 degrees of flexion, 20 degrees extension, 
and 25 degrees right and left bending.  Palpation revealed 
tenderness.  Lumbar spine films revealed Grade 3 
spondylolisthesis of L5.  The veteran also had retrolisthesis 
of L3, wedging of L4-L5, disc interspace with disc height 
reduction and degenerative joint disease throughout the lower 
lumbar facets.  He complained of chronic low back pain on 
most days with periodic exacerbations.  The chiropractor 
indicated that he required treatment every two weeks for his 
symptoms in order to continue working.  

On VA spine examination on September 25, 2000, the veteran 
related that he had to cut back on his work hours, from 64 to 
40 per week, due to his low back symptoms.  Work required 
lifting up to 65 pounds at a time.  He described 
radiculopathy which was usually greater on the left than on 
the right lower extremity.  He said the muscle spasms 
continued to occur on both sides of the low back at various 
times depending on how much, work, lifting and stooping 
forward he had to do during his work shift.  He denied losing 
any significant amount of time from work except for 
chiropractic follow up and regular VA outpatient visits for 
medication.  Active flexion of the lumbar spine was 0 to 40 
degrees when pain in the low back developed out to 70 degrees 
maximum.  Extension of the low back was more uncomfortable 
than flexion.  The veteran described pain through the entire 
range of motion.  Extension was 0 to 10 degrees when pain 
developed out to 22 degrees maximum.  Left lateral flexion 
was 0 to 18 degrees when pain developed out through 30 
degrees maximum.  Right lateral flexion was 0 to 20 degrees 
when pain developed out to 28 degrees maximum.  Rotation on 
the left was 0 to 25 degrees when pain developed out to 32 
degrees maximum.  Rotation on the right was 0 to 35 degrees 
with minimal to no pain.  Vibratory sensation was intact in 
the lower extremities, as was touch and pinprick.  Reflexes 
were 3/4 patellar, and 2/4 Achilles.  The diagnostic 
assessment was spondylolysis, L5 vertebra at pars 
interarticularis bilaterally with secondary Grade II 
spondylolisthesis of moderately severe extent.  The veteran 
had secondary S1 nerve root radiculopathy in both lower 
extremities with possible left lower extremity L5 nerve root 
radiculopathy as well; degenerative spondylosis of the lumbar 
spine; facet arthropathy, degenerative, lumbar spine; and 
plantar calcaneal bone spurs of both feet, symptomatic.  

An October 2002 VA consultation was undertaken to evaluate 
right upper extremity pain.  The veteran noted that he was 
awakened at night with a burning sensation, numbness, and 
tingling in all extremities.  Following workup, which 
included examination and electrodiagnostic study, the 
examiner's impression was acquired demyelinating peripheral 
neuropathy, etiology uncertain.  

VA medical records note treatment for low back pain secondary 
to spondylosis; chronic sinusitis, asthma, as well as other 
disorders.  A November 2002 medical record notes that allergy 
testing revealed that the veteran was allergic to mold, mice 
and many other allergens.  He was stable on prescribed 
Albuterol inhalation.  

On VA examination in March 2005, the veteran related that his 
asthma had worsened and that he took 34 days off from work 
due to his lung condition and asthma as well as due to 
psychiatric issues and lumbar pain.  The veteran said that he 
had bronchitis and was put on antibiotics.  He also had a 
daily chronic cough.  He said that he had exacerbations of 
his asthma approximately three times per year, as well as 
allergy attacks.  He received medical attention during 
exacerbations including steroid medication.  The veteran had 
dyspnea on exertion only.  Chest X-ray studies were with 
normal limits.  Pulmonary function tests results were within 
normal limits.  The veteran's forced expiratory volume in one 
second (FEV-1) to forced vital capacity (FVC) (FEV-1/FVC) 
ratio was 84 percent predicted.  The FEV-1 was 4. 22.  

With regard to the veteran's low back symptoms, it was noted 
that pain was chronic, achy, dull and numbing.  He reported 
flare-ups of pain on a monthly basis and lasted about 4 to 5 
days.  He was able to walk 1-2 blocks and was able to walk up 
one flight of stairs with one stop.  He used no cane, 
crutches, or walker, but did use a [lumbosacral] belt.  
During an exacerbation, his mobility was much worse.  He was 
able to complete all of his daily activities by himself.  A 
CT scan of the back showed bilateral pars defects at L5 with 
Grade II spondylolisthesis.  No other significant findings 
were noted.  

The veteran also complied of numbing and tingling sensation 
that went from his knees down to his feet.  A nerve 
conduction study in 2003 showed minimal motor and sensory 
neuropathy.  With respect to neurological symptoms, the 
examiner noted that nerve conduction studies showed 
demyelinating peripheral neuropathy, etiology uncertain, and 
that further study showed a minimal motor and sensory 
neuropathy.  Workups were, however, essentially negative.  
With flare-ups of pain there were spasm, tingling and sharp 
pain radiating from the lower lumbar area down to his knees 
and feet.  

Physical examination of the lumbar spine showed muscle spasms 
and tenderness in the lumbar area with pain located only in 
the lumbar spine, not down to the lower extremities.  There 
was normal lumbar lordosis, antalgic gait, normal posture, 
and no limping.  The veteran had difficulty arising from a 
seated position.  Range of motion testing reflected anterior 
flexion of 70 degrees with pain at the maximum.  On 
repetitive motion, the flexion went down to 60, then to 55 
degrees.  Extension of the lumbar spine was 28 degrees with 
pain throughout with 20 degrees of extension on repetitive 
motion.   Left lateral flexion was 40 degrees with 30 degrees 
on repetitive motion and pain at the end of the motion.  
Right lateral flexion was 30 degrees with pain through and 20 
degrees on repetitive motion.  Right lateral rotation was 20 
degrees with pain at the end of rotation; left side rotation 
was 10 degrees with pain throughout.  Repetitive motion 
increased the pain, fatigability and weakness.  Neurologic 
examination revealed no abnormality.  The veteran was able to 
heel and toe walk.  The diagnostic impressions included 
asthma; acute bronchitis, in resolution; degenerative joint 
disease of the lumbar spine, and mild acquired demyelinating 
neuropathy.  The examiner opined that the veteran lost an 
additional 30 percent of function during his flare-up pain 
and lost an additional 20 percent of the function on 
repetitive motion due to pain fatigue and weakness.  

On VA examination in June 2005, the examiner opined, after 
careful questioning of the veteran, that he did not have 
symptoms consistent with a peripheral vestibulopathy, but 
more of a lightheaded type sensation without true vertigo.  
The examiner indicated that these symptoms were transient, 
probably blood pressure or medication related.  The veteran 
reported balance problems including intermittently tripping 
or sometimes having a few seconds of lightheadedness when 
getting up quickly.  He currently had no active ear disease 
and no history or presence of malignant neoplasm.  Oracle and 
external ear were completely normal to examination.  The 
tympanic membranes were clear and mobile.  There was no 
history consistent with Meniere's syndrome.  Head shake test 
and positioning tests were negative.  The diagnostic 
impression noted no clinical evidence based on history and 
physical examination of peripheral vestibulopathy or true 
vertigo.  The examiner felt that the veteran was able to 
perform his duties and job and was not compromised by any 
peripheral vestibulopathy.  


III.  General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Moreover, the General Counsel indicated that 
pursuant to Supreme Court and Federal Circuit precedent, when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. VAOPGCPREC 7-2003.  


Vertigo

In this case, the veteran contends that an initial 
compensable evaluation for service-connected vertigo is 
warranted for the period prior to June 9, 1999 and that a 
rating in excess of 10 percent is warranted since June 10, 
1999.  

Disability manifested by vertigo is evaluated in accordance 
with the criteria set forth in 38 C.F.R. Part 4, Diagnostic 
Codes 6204 and 6205.  Amendments to those criteria became 
effective on June 10, 1999, during the pendency of the 
veteran's appeal.  

Under the prior version of Diagnostic Code 6204 (pertaining 
to chronic labyrinthitis) a 10 percent rating was warranted 
where there was evidence of moderate symptoms, including 
tinnitus and occasional dizziness.  38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1998).  The highest rating allowable, 
30 percent, required evidence of severe symptoms, including 
tinnitus, dizziness, and occasional staggering.  

Under the prior version of Diagnostic Code 6205 (pertaining 
to Meniere's syndrome) evidence of mild symptoms, including 
aural vertigo and deafness, warranted the assignment of a 30 
percent rating.  38 C.F.R. § 4.87a, Diagnostic Code 6205 
(1998).  The next higher evaluation of 60 percent required 
evidence of moderate symptoms, with less- than-frequent 
attacks and cerebellar gait.  A total schedular rating 
required evidence of severe symptoms, including frequent and 
typical attacks, vertigo, deafness, and cerebellar gait.  

Under the revised Diagnostic Code 6204, peripheral vestibular 
disorders are evaluated as 10 percent disabling when there is 
occasional dizziness.  A maximum schedular rating of 30 
percent is assigned for dizziness and occasional staggering.  

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.  

In this regard, it is noted that the medical evidence, 
including several VA examinations,  have generally shown no 
specific evidence of dysequilibrium, balance problems or 
vestibular peripheral difficulties.  In fact, the etiology or 
cause of the veteran's vertigo has yet to be determined.  On 
examination in April 1999 the veteran's symptoms were shown 
to be somewhat suggestive of benign paroxmyal positional 
vertigo.  

Given these objective findings, which are suggestive of a 
diagnosis of vestibular disability, and the veteran's 
complaints of periodic lightheadedness, the Board finds that, 
for the period beginning June 10, 1999, the evidence supports 
the assignment of a 10 percent evaluation for vertigo under 
the revised version of Diagnostic Code 6204.  However, the 
preponderance of the evidence is against the assignment of a 
compensable evaluation under the prior criteria, or greater 
than 10 percent under the revised rating criteria.  Under the 
prior criteria, a 10 percent rating was assignable where 
there was evidence of moderate symptoms, including tinnitus 
or occasional dizziness.  The Board observes, in this regard, 
that the veteran was then as now in receipt of a separate 10 
percent evaluation for tinnitus.  There is no indication that 
dizziness was of such severity to be considered "moderate."  
Considering the current criteria, there is no additional 
evidence in the claims file that the veteran experiences even 
occasional staggering as a result of his vertigo.  In fact, 
the most recent VA examination report specifically found that 
there was no clinical evidence of peripheral vestibulopathy 
or true vertigo.  Accordingly, there is no basis for the 
assignment of a higher evaluation at any time during the 
appeal period.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  


Asthma

A compensable evaluation for the period prior to October 7, 
1996

The veteran's bronchial asthma has been evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996).  Under that code, 
a 10 percent rating is warranted if symptoms are mild, with 
paroxysms of asthmatic-type breathing (high-pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating requires moderate symptoms, with rather frequent 
asthma attacks (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  

During the period from March 1, 1994 to October 6, 1996, the 
veteran's service-connected asthma was manifested by a 
reported history of asthma, with pulmonary function tests 
showing no obstructive disease.  While the veteran had 
reported history of asthma prior to and during service, even 
mild asthma, with paroxysms of asthmatic-type breathing was 
not clinically shown or demonstrated.  Thus, pursuant to 
38 C.F.R. § 4.31, a compensable evaluation was not warranted 
during this period.  


An evaluation in excess of 10 percent for the period from 
October 7, 1996 to March 10, 2005

Effective October 7, 1996, VA revised the criteria for 
diagnosing and evaluating respiratory disabilities.  The 
revised rating criteria for bronchial asthma are found at 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2005).  A 10 percent 
rating is warranted for FEV-1 of 71- to 80-percent predicted, 
or; FEV- 1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
rating requires FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A rating of 60 percent is warranted for 
bronchial asthma with an FEV-1 of 40 to 55 percent of 
predicted; FEV-1/FVC of 40 to 55 percent of predicted; where 
at least monthly visits to a physician are required for 
exacerbations; or where intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are required.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).  An evaluation of 100 percent is warranted 
with an FEV-1 less than 40 percent of predicted; FEV-1/FVC 
less than 40 percent; more than one attack per week with 
episodes of respiratory failure; or requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno- suppressive medications.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2005).  

In this case, the veteran's asthma was manifested by normal 
pulmonary function studies, and a history of seasonal allergy 
symptoms.  The March 1997 VA respiratory examination report 
noted that the veteran's asthma was mostly by history and 
appeared to be in remission and stable.  The veteran reported 
the intermittent use of inhalational or oral bronchodilator 
therapy.  However, daily inhalational or oral bronchodilator 
therapy as required for a higher 30 percent evaluation during 
this period was not reported and clinical findings on 
objective examination did not approximate the criteria for an 
evaluation in excess of 10 percent for this period.  


An evaluation in excess of 30 percent for the period since 
March 11, 2005

With regard to the period beginning March 11, 2005, the date 
of the veteran's most recent VA respiratory examination, it 
is noted that the veteran reported worsening asthma symptoms.  
He related that he had a daily chronic cough with 
exacerbations of asthma three times per year.  Pulmonary 
function studies were normal.  The veteran had an acute 
episode of bronchitis which required antibiotics and 
steroids.  In this regard, it is noted that the clinical 
evidence has not shown the need for at least monthly visits 
to a physician for exacerbations; or where intermittent 
courses of systemic corticosteroids required for the 
veteran's service connected chronic bronchial asthma.  Thus, 
a rating in excess of 30 percent at any time during the 
appeal period is not warranted.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  


Low Back Disorder

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised twice.  The 
rating criteria for intervertebral disc syndrome were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (now codified at 38 C.F.R. § 4.71a).  The rating 
criteria for disabilities of the spine were revised in August 
2003, effective September 26, 2003.  See 68 Fed. Reg 51,454 
(Aug. 27, 2003) (now codified at 38 C.F.R. § 4.71a).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion. With muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable. 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured. A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief. A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation. A maximum 60 percent evaluation is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months. A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent evaluation is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below). 38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation. The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees. Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Fourth, each range of motion should be rounded to 
the nearest 5 degrees.  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.  


An evaluation in excess of 10 percent for the period from 
March 1, 1994 to January 20, 1997

The veteran contends that an evaluation in excess of 10 
percent is warranted for his service connected low back 
disorder for this period, during which time the old criteria, 
set forth above, were applied.  In this regard, it is noted 
that the medical evidence on file shows that he received 
chiropractic treatment for his chronic spinal problems which 
improved over a period of time.  Clinical findings on VA 
examination in April 1994 showed mild to moderate low back 
symptoms and no radiculopathy.  Neither muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position or more than slight 
limitation of motion was shown during the period from March 
1994 to January 20, 1997.  Thus, a rating in excess of 10 
percent for the service-connected back disorder is not 
warranted during this period.  


An evaluation in excess of 20 percent for the period since 
January 21, 1997

In this case, it is noted that a 20 percent evaluation for 
the veteran's service connected back disorder has been 
established effective January 21, 1997.  Clinical findings 
have generally shown mild low back symptoms with no more than 
moderate limitation of motion of the low back.  In March 1997 
there was no evidence of radiculopathy, sensory findings, or 
sciatic irritation.  While a moderate degree of limitation of 
motion was found at that time, medical evidence dated the 
following month showed that there was full range of motion.  
Such findings clearly do not warrant assignment of a higher 
rating than 20 percent.

On VA examination on September 25, 2000, continued complaints 
of muscle spasms were noted, although the veteran was 
reported to be able to work a 40 hour week at a job requiring 
lifting of weights up to 65 pounds.  The veteran's subjective 
symptoms clearly increased.  Range of motion testing 
approximated moderate limitation of motion, albeit with pain.  
However findings at time also included decreased patellar 
reflexes and complaints of radiculopathy which, along with X-
ray study, lead to a diagnostic assessment which included 
degenerative spondylosis and degenerative facet arthropathy 
of the lumbar spine.  Resolving any doubt in favor of the 
veteran, the Board finds that such findings warrant 
assignment of a 40 percent rating.  However, the old criteria 
do not permit a rating higher than that, since there was and 
continues to be no evidence of unfavorable ankylosis of the 
lumbar spine, or pronounced intervertebral disc syndrome.

The Board has also carefully considered whether the requisite 
objective manifestations are present for a rating higher than 
40 percent under the evaluation criteria which became 
effective on September 23, 2002.  The criteria for evaluating 
limitation of motion of the lumbar spine and lumbosacral 
strain, as in effect prior to September 23, 2002, remained 
the same, despite other revisions to spine evaluation 
criteria that were made effective that date.  The rating of 
40 percent was the maximum schedular assignable under those 
codes. 

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002, with ratings based either on total duration of 
incapacitating episodes over the past 12 months, or by 
combing under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

With that in mind, the Board finds that the medical evidence 
does not demonstrate that the veteran's service-connected 
lumbar spine disorder has resulted in intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months, which would 
warrant assignment of the next higher rating of 60 percent.  
There is simply no indication that any physician prescribed 
bed rest on account of lumbar symptoms and the veteran does 
not allege otherwise.  

Furthermore, a higher evaluation would not result after 
combining the separate evaluations of the chronic orthopedic 
and neurologic manifestations.  In this regard it is noted 
that VA examination in March 2005 showed objective findings 
included muscle spasms and tenderness in the lumbar area, but 
no more than moderate limitation of motion.  It was noted 
that the veteran lost additional function in the low back on 
repetitive motion and during flare-ups of pain.  However, 
neurologic examination at that time demonstrated no 
abnormality.  Thus there is no basis on which to separately 
evaluate neurologic manifestations under Diagnostic Code 
8520, compelling the conclusion that a rating higher than 40 
percent is not in order under the revised version of Code 
5293, effective on September 23, 2002.  

The Board has also considered whether there are the requisite 
objective manifestations for a higher disability rating under 
the criteria effective on September 26, 2003.  Such are set 
forth above.  The next higher rating for lumbosacral strain, 
50 percent, requires unfavorable ankylosis of the entire 
lumbosacral spine, which is clearly not the case here.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 
26, 2003).  It is noted that spondylolisthesis or segmental 
instability was assigned its own rating code, Diagnostic Code 
5239, and that the same revisions applicable to evaluating 
lumbosacral strain were also applicable to evaluating 
spondylolisthesis.  

The objective medical findings do not show that 
spondylolisthesis is manifested by unfavorable ankylosis of 
the thoracolumbar spine.  As defined, ankylosis is immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995), [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988 at 91].  The revised codes 5237 and 5239 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine, affected by residuals of injury or disease.  This 
implies that the factors for consideration under the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now 
contemplated in the rating assigned under the general rating 
formula.  Even if these factors are not contemplated in the 
current evaluation criteria, there is no credible objective 
evidence to demonstrate that pain on use or during flare-ups 
results in additional functional limitation to the extent 
that motion of the entire thoracolumbar spine is equivalent 
to unfavorable ankylosis.  

Inasmuch as the most recent examination (the only one 
conducted after the changed criteria) show no evidence of 
neurological abnormality, there is no basis for a rating 
higher than 40 percent under the version of Diagnostic Code 
5243 which became effective September 26, 2003.  Moreover, 
the medical evidence shows that the disability is not 
productive of incapacitating episodes (as defined above) 
having a total duration of at least 6 weeks during a 12 
month-month period pertinent to this claim so as to warrant 
an increased rating under such code.

In sum, there is no other potentially applicable diagnostic 
code that provides for an evaluation in excess of 40 percent 
for the veteran's service-connected low back disability.  


ORDER

Entitlement to higher initial evaluations for vertigo, 
evaluated as noncompensably disabling from March 1, 1994, to 
June 9, 1999, and 10 percent disabling from June 10, 1999 is 
denied.  

Entitlement to higher initial evaluations for asthma, 
evaluated as noncompensably disabling from March 1, 1994, to 
October 6, 1996, 10 percent disabling from October 7, 1996, 
and 30 percent disabling from March 11, 2005 is denied.  

Entitlement to an initial evaluation for spondylolisthesis, 
higher than 10 percent disabling, from March 1, 1994, to 
January 20, 1997 is denied

Entitlement to an initial evaluation for spondylolisthesis, 
higher than 20 percent disabling, from January 21, 1997 to 
September 24, 2000 is denied.   

Entitlement to an initial evaluation of 40 percent but no 
higher for spondylolisthesis, for the period beginning 
September 25, 2000 is granted, subject to the controlling 
criteria applicable to the payment of monetary benefits.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


